DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 03/31/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations
 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims include one or more elements which are being interpreted as invoking 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:  “dispatcher” in claims 1, 2, 4, 5, and 8-12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 11-13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reber et al. (US 2013/0304863 A1).

Claims 1 and 13:
Reber discloses the limitations as shown in the following rejections:
receiving, at a dispatcher (network control device), a request for processing a job (cloud computing service) (see at least ¶0023, 0029; FIG. 1);
receiving, at the dispatcher, availability information for a plurality of vehicle processors (vehicle cloud processing device), the availability information comprising, for each vehicle processor, a number of cores (processing device processing power/computational power/capacity) of the vehicle processor 
parsing (segmenting), by the dispatcher, the job into a plurality of tasks (computational tasks); distributing (allocating), by the dispatcher, the plurality of tasks to one or more vehicle processors of the plurality of vehicle processors based at least in part on the availability information (¶0028-0031, 0044, 0047, 0063-0064, 0068-0069; FIG. 11), e.g. “network control device 47 receives requests for cloud computing services, segments these requests into discrete computational tasks and allocates these tasks to be performed by the various vehicle cloud processing devices (¶0029)…When a computational task is allocated to a vehicle cloud processing device 80, data is sent from the network control device 47 that identifies the task, provides input data (¶0030)…the allocation of computational tasks to the vehicle cloud processing device 80 can be based on the computational power, memory space, link data rate, available battery power, etc. of the device (¶0030).
receiving, by the dispatcher, results of the plurality of tasks from the one or more vehicle processors (¶0029, 0056, 0063, 0069).

Claims 3 and 15:
Reber discloses the limitations as shown in the rejections above. Reber further discloses wherein the vehicle processors comprise graphic processing units, multiply and accumulate units, or field programmable gate arrays (¶0054).

Claims 4 and 16:
Reber discloses the limitations as shown in the rejections above. Reber further discloses
identifying, by the dispatcher, a first vehicle having a first vehicle processor of the plurality of vehicle processors to distribute one or more of the plurality of tasks to (¶0027-0029, 0049)

providing, by the dispatcher, a graphical user interface to a mobile device of a driver of the first vehicle, the graphical user interface comprising a request for access to the first vehicle processor (offer of compensation for allowing cloud system to use vehicle processing device and/or pairing request); and receiving, by the dispatcher via the graphical user interface, consent (accept offer) from the driver of the first vehicle to access the first vehicle processor (see at least ¶0049-0050, 0034). Exemplary quotation:
“vehicle cloud processing device 80 can be integrated into the systems of the vehicle 88 including…the display and/or other user interface elements of the vehicle 88, allowing the user of the vehicle 88 to interact with the vehicle cloud processing system 80. In this fashion, the user of the vehicle 88 can enter data into the vehicle could processing device 80 and optionally cloud processing system 50 to enable and disable the vehicle cloud processing device 80, to selectively pair with the cloud processing system 50 at a particular vehicle aggregation location, accept offers by the cloud computing system 50, to monitor usage and to monitor and redeem credits, coupons, receive discounts and to interact in other ways” (¶0049)…any of the scenarios described herein a user of a vehicle could use a client device 30 such as a smartphone or other wireless communication device to directly interact with the vehicle cloud processing device 80 associated with the user's vehicle” (¶0050).

Claims 7 and 19:
Reber discloses the limitations as shown in the rejections above. Reber further discloses wherein the availability information further comprises, for each vehicle processor, a type of the vehicle processor, a schedule of the vehicle processor, and/or a battery charge of a vehicle of the vehicle processor (¶0028, 0031, 0033, 0047).




Claims 8:
Reber discloses the limitations as shown in the rejections above. Reber further discloses wherein a first vehicle comprises at least two vehicle processors of the plurality of vehicle processors and a central module (wireless transceiver), and wherein the dispatcher receives the availability information for the at least two vehicle processors from the central module (see at least ¶0053-0055).

Claim 11:
Reber discloses the limitations as shown in the rejections above. Reber further discloses detecting, by the dispatcher, that a first vehicle processor of the plurality of vehicle processors ceased communication (disassociates/leaves) with the dispatcher, wherein a first task of the plurality of tasks was distributed to the first vehicle processor, and wherein the first vehicle processor did not complete the first task before ceasing communication; and redistributing (reassigning) the first task to a second vehicle processor of the plurality of vehicle processors (see at least ¶0027, 0029).

Claim 12:
Reber discloses the limitations as shown in the rejections above. Reber further discloses generating, by the dispatcher, an availability model for a completion time of the job (see at least ¶0033, 0044-0047, 0064.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 2, 5, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2013/0304863 A1) in view of Kim et al. (Vehicular datacenter modeling for cloud computing: Considering capacity and leave rate of vehicles). 

Claims 2 and 14:
Reber discloses the limitations as shown in the rejections above. Reber does not specifically disclose wherein the plurality of vehicle processors are distributed across a plurality of vehicles that are charging, and wherein communication between the dispatcher and the plurality of vehicles is at least partially via a charging cable.
Kim, however, discloses an analogous “vehicular datacenter model in a parking lot, where vehicles can be considered as a resource for cloud computing” (pg. 363, Abstract) wherein the plurality of vehicle processors (vehicle computing resource) are distributed across a plurality of vehicles that are charging, and wherein communication between the dispatcher (datacenter manager) and the plurality of vehicles is at least partially via a charging cable (power and network connector) in at least pg. 364, col. 1, para. 1; pg. 365, § 3.1 and 3.2. Exemplary quotation:
“there is another approach that regards connected vehicles as a large datacenter…Electric vehicles are suitable for the datacenter approach because this approach assumes a park and plug scenario in which participating vehicles are plugged into a power and network connector. From this point of view, users can utilize virtual resources contributed by the extra resources of parked vehicles.” (pg. 364, col. 1, para. 1)

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Reber’s vehicular cloud system with that of Kim because it reduces failures caused by arrival and departure of vehicle resources which decreases task execution times (pg. 363, Abstract).

Claims 5 and 17:
Reber discloses the limitations as shown in the rejections above. Regarding the limitations of claims 5 and 17, Reber discloses (¶0034, 0049) the graphical user interface further comprises an offer to reduce a cost of [parking] the first vehicle in exchange for access to the first vehicle processor, but does not specifically disclose wherein the first vehicle is charging and communicating with the dispatcher via a charging cable, or an offer to reduce a cost of charging the first vehicle.
Kim, however, discloses an analogous “vehicular datacenter model in a parking lot, where vehicles can be considered as a resource for cloud computing” (pg. 363, Abstract) wherein the first vehicle is charging and communicating with the dispatcher (datacenter manager) via a charging cable (power and network connector), and exemplary compensation offers including an offer to reduce a cost of charging the first vehicle in exchange for access to the first vehicle processor in at least pg. 364, col. 1, para. 1; pg. 365, § 3.1 and 3.2. Exemplary quotation:
 “there is another approach that regards connected vehicles as a large datacenter…Electric vehicles are suitable for the datacenter approach because this approach assumes a park and plug scenario in which participating vehicles are plugged into a power and network connector. From this point of view, users can utilize virtual resources contributed by the extra resources of parked vehicles. The vehicle owner who agrees to provide vehicle resources to the datacenter will receive compensation for their contribution. For instance, the electric vehicles parked in long-term parking space can be utilized as a part of datacenter and the owner of that vehicle can receive compensation such as parking discounts, free battery charging, priority parking spaces, and real-time surveillance” (pg. 364, col. 1, para. 1).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Reber’s vehicular cloud system with that of Kim because it reduces failures caused by arrival and departure of vehicle resources which decreases task execution times (pg. 363, Abstract).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2013/0304863 A1) in view of Muniz et al. (A Smart Power Meter to Recharge Electric Vehicles in Communal Parking Areas).

Claims 6 and 18:
Reber discloses the limitations as shown in the rejections above. Reber does not specifically disclose wherein the first vehicle is charging, and wherein the graphical user interface further comprises a charging state of the first vehicle.
Muniz, however, discloses (pg. 3448, Abstract and § I) a smart vehicle charging system, configured for operation in parking areas such as those of Reber. Muniz further provides a graphical user interface to a mobile device of a driver of the first vehicle, the graphical user interface which comprises a charging state of the first vehicle as described in at least pg. 3448, § II, para. 4; pg. 3450, § III-A, para. 4; pg. 3452, col. 2; pg. 3453. Exemplary quotations:
“Reporting to the user. It is wise to assume that users will want to know the charging status of their EVs, possible warnings, and a time estimation of the end of the charging process. It is also desirable that the system can send status notifications (current load, etc.), allow a user to reserve a charging point, display the charging fees, etc.” (pg. 3448, § II, para. 4).

“we have designed a basic mobile application aimed at users of public car parks (Fig. 9), where we have collected the crucial aspects for a final user, such as the amount of energy delivered to the car and the cost of the charging and the stay…The proposed system allows a user to access the information associated with the charging process (cost, effective elapsed time, estimated time to full charge, etc.)” (pg. 3453).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Reber with Muniz’s smart charging platform because it allows installation of “a low cost yet easily expandable network of charging points” (pg. 3448, col. 2, para. 5) that “is extremely cheap, .

Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2013/0304863 A1) in view of Hui et al. (US 20170084096 A1).

Claims 9, 10, and 20:
Reber discloses the limitations as shown in the rejections above. Regarding the limitations of claims 9, 10, and 20, Reber discloses (¶0028, 0031, 0047) factors which used to control the distribution of tasks to vehicles include prioritizing vehicle processors based on the number of cores (processing/computational power) of the vehicle processor and essentially prioritizing vehicle processors based on a charge status (battery capacity, powering mode, available battery power) of the vehicle associated with the vehicle processor in view of ¶0057 disclosing embodiemtns where the vehicle processor is coupled to the vehicle’s battery. But Reber does not disclose the vehicles are charging.
Hui, however, discloses an analgous method for utilizing the computing and/or storage resources of parked vehicles where tasks are dispatched in accordance with its capabilities including the plurality of vehicles that are charging (¶0076: “utilizing the computing and/or storage resources can also comprise at least one charging device to supply the one or more vehicle 5 with power, while the vehicle 5 is performing the computation tasks. In one embodiment, the vehicle 5 is connected to a power grid through standard socket-outlet”) and wherein distributing, by the dispatcher, the plurality of tasks to one or more vehicle processors comprises: prioritizing vehicle processors based on a charge status of the vehicle associated with the vehicle processor…prioritizing vehicle processors based on the number of cores of the vehicle processor. (¶0062-0064; 0074,0046-0047, 0058, 0030-0032, 0037).


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street

/P. M./
Paul Mills
03/26/22


/CHARLES M SWIFT/Primary Examiner, Art Unit 2196